      Case 1:17-cr-00657-SDA Document 56 Filed 12/29/20 Page 1 of 1




      12/29/2020                                     December 29, 2020
BY ECF

The Honorable Stewart D. Aaron                                Request GRANTED. SO ORDERED.
United States Magistrate Judge                                Dated: December 29, 2020
Southern District of New York
500 Pearl Street
New York, New York 10007

               Re:    United States v. Dmitry Sazonov, 17 Crim. 657 (SDA)

Dear Judge Aaron:

        I represent Dmitry Sazonov, the defendant in the above-referenced case. I write
respectfully to request that the Court grant authorization for Mr. Sazonov to travel to
London, England on a business trip in the first week of January 2021.

        As Your Honor is aware, Mr. Sazonov was sentenced in January 2018 to three
years’ probation. Since that time, Mr. Sazonov has complied with all terms of his
probation, including paying off the full amount of restitution. His probation is scheduled
to terminate next month. Mr. Sazonov’s travel is currently restricted to the Southern and
Eastern Districts of New York, but he has been asked by his employer to travel to
London on business in the first week of January, 2021, for approximately ten days. The
Court has previously approved three requests for Mr. Sazonov to travel internationally,
once to England and twice to Russia. See Dkt. ## 50, 52, 54.

        The Probation Department does not object to Mr. Sazonov’s travel request but has
indicated that any international travel must be approved by the Court. I have contacted
the Assistant U.S. Attorney assigned to the matter and she advises that the government
has no objection. If the Court approves the request, Mr. Sazonov will provide a detailed
itinerary to the Probation Department.

                                                     Respectfully submitted,

                                                     /s/
                                                     Noam Biale
                                                     SHER TREMONTE LLP

                                                     Attorney for Dmitry Sazonov



cc:    Assistant U.S. Attorney Katherine Reilly (by ECF)




              90 Broad Street | 23rd Floor | New York, NY 10004
           www.shertremonte.com | tel. 212.202.2600 | fax. 212.202.4156
